 TIME CHEVROLETEast Bay Chevrolet Co., d/b/a Time Chevrolet andEast Bay Automotive Council. Cases 32-CA-347and 32-CA-651 (formerly 20-CA-13322 and 20-CA-13124)May 30, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn June 9, 1978, Administrative Law Judge JamesM. Kennedy issued the attached Decision in this pro-ceeding. Respondent, the General Counsel, and theCharging Party filed exceptions and briefs. There-after, Respondent filed an answering brief in opposi-tion to the Charging Party's exceptions, a motion tomodify, and a request for oral argument. The Charg-ing Party filed a reply to the motion to modify.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, withthe addition and modifications set out below, and toadopt his recommended Order.'1. We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(5) and (1) byrefusing to continue bargaining with the Council on asingle-employer basis for a combined unit of its shopand sales employees. Consistent with his findings, weconclude that the combined shop/sales unit was therecognized unit and an appropriate unit.Respondent, while under former ownership and amember of the Association, bargained for many yearsfor its employees as part of a multiemployer unit.2Before 1972, the multiemployer unit was confined toshop employees-mechanics, painters, and car jock-eys within the jurisidictions of the Machinists, thePainters, and the Teamsters unions which were affili-ated with the Council. The Association bargainedseparately with the Salesmen's Union for a multiem-ployer unit of sales employees. In 1972, the Sales-men's Union, which was already a member of theCouncil, gave the Council authority to bargain for itRespondent's request for oral arguement is hereby denied as the record,the exceptions, and the briefs adequately present the issues and the positionsof the parties. The motion to modify is also denied.l The parties stipulated that East Bay Chevrolet was a member of theAssociation and a part of the multiemployer bargaining unit, and that TimeChevrolet is the new name for the same corporation under new managementand ownership effective April 1977. Respondent takes the position it is asuccessor employer.and agreed to a procedure whereby votes of the shopemployees and the sales employees were pooled forratification of the bargaining contract. We find thatfrom that time the multiemployer unit combined shopand sales employees in a single unit. We rely particu-larly upon the language of the 1974-77 bargainingcontract between the Association and the Council.That contract states that it is between the Associ-ation, the Council, and affiliated locals, and refers tothe labor organizations collectively as the Union.' Itis signed by representatives of the Association, a rep-resentative of the Council, and a representative ofeach of the four affiliates. The recognition clause cov-ers all employees of Association members under thework jurisidiction of the four affiliates.4The contractis divided into two parts with the wages and condi-tions of employment for shop employees set out inpart I and those for sales employees set out in part II.While the two parts are printed in separate booklets,5they are connected by specific language of the con-tract.6We think the express terms of the contract andthe adoption of a pooled-ratification procedure dem-The opening paragraph of the contract reads:THIS AGREEMENT made and entered into this first day of June, 1974. byand between the EASTBAY MOTOR CAR DEALERS, INC., a corporation,acting for and on behalf of its member dealers, first part). hereinaftercalled Employer, and the EASTRAY ALTOMOTIVE COUNCI .and the Lo-cal Unions affiliated with said Council, EASTnAY AUTOMOTIVE MA( HIN-ISTS LODGE No. 1546, (affiliated with MACHINISTS AUTOMOTISE TRADESDISTRICT LODGE No. 190 OF NORTHERN CALIFORNIA),. AUTO, MARINEAND SPECIALTY PAINTERS' UNION, LO( AL No. 1176. TEAMSTERS AULTO-MOTIVE EMPLOYEES UNION LOCAL NO. 78, and AUTOMOBILE SALES-MEN'S UNION No. 1095. second party. signatories hereto, hereinaftercollectively called Union.Art. 1, among other things. defines "Employer" and "Union" as follows:(I) The term "Employer" as used herein shall mean the individualmembers of the Eastbay Motor Car Dealers. Inc.The term 'Union" as used herein shall refer to the East Bay Automo-tive Council, and all of its affiliated Unions signatory hereto or who mayhereinafter become parties to this Agreement.4Art II. par. (l) reads:ARTICLE II RECOGNITION AND BARGAINING AGENT(1) The Employer hereby agrees to recognize the Union as the sole,exclusive bargaining agent, and this Agreement shall cover all employ-ees of the Employer who are working or may perform work, comingwithin the work junsdiction of the Union as hereinafter described.Pars. (2), (3), and (4) set forth in detail the work jurisdiction of the Ma-chinists, the Painters. and the Teamsters Unions. Par (5) states that the workjurisdictions of the Salesmen's Union "is set forth in Part II of this Agree-ment."Although the two parts, in form, appear much like independent con-tracts. part II does not contain a recognition clause.I The contract states on the back of the title page to part I that "Part 2 ofthe Master Agreement which covers all contract provisions applicable to theAutomobile Salesmen's Union Local 1095 has been printed in a separatebooklet for the convenience of all concerned." Immediately preceding thesignatures on part , the contract states: "Part II of the Collective BargainingAgreement covers the Automobile Salesmen's Union No. 1095 contract andthe terms and conditions of Part 11 are fully incorporated herein by referencethereto." Part I bears the names of the Association, the Council. and each ofthe four affiliates. with a signature from a representative of each of theorganizations named. Part II bears the name of the Association, the Council,and the Salesmen's Union, with places for the signatures of representatives ofthe Association and of the Salesmen's Union.242 NLRB No. 81625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonstrate that the parties intended to merge the previ-ously separate units rather than merely to engage incoordinated bargaining for purposes of convenience.7Accordingly, we conclude that after 1972 the estab-lished multiemployer unit was a combined unit ofshop/sales employees, a unit not repugnant to thepolicies of the Act.8Upon Respondent's withdrawal from the Associ-ation and the multiemployer bargaining unit in April1977,9the Council presumptively remained the ma-jority representative of Respondent's employees in asingle-employer unit. The character of the unit as acombined shop/sales unit did not automaticallychange for reason of the change from bargaining on amultiemployer basis to bargaining upon a single-em-ployer basis, and we conclude, as did the Administra-tion Law Judge, that the evidence does not show thatthe parties modified the combined unit. Respondent'sletter withdrawing the multiemployer bargaining andstating an intention to conduct labor relations in anindividual bargaining unit made no reference to thecomposition of the unit. The manner in which Re-spondent arranged the bargaining meeting of July 5,1977,'°and the recognition agreement signed at thatmeeting are not sufficient in our view to establish thatthe parties modified the existing shop/sales unit. Rep-resentatives of the Council, including the president ofthe Salesmen's Union, were present at the July 5meeting and presented the recognition agreement asthey had prepared it, referring to "a unit." At themeeting, Respondent's attorney changed the words"representative" and "unit" to the plural form, butleft a reference to a single "agreement." He explainedthe changes as clarifying the recognition agreement,and the union representatives did not inspect or ob-ject to the changes. There is no evidence that Respon-dent explicitly proposed that the combined unit bechanged to separate units or that the Council andaffiliates affirmatively agreed to such a change.2. The Administrative Law Judge referred to theBoard the Charging Party's suggestion that the Boardinstitute proceedings to discipline Respondent's attor-ney. While the conduct complained of by the Charg-ing Party may be lacking in good faith, we do notthink disciplinary action is warranted. We deny Re-spondent's motion to modify the Administrative LawJudge's Decision by deleting his discussion of thematter.7 we consider Consolidated Papers, Inc., 220 NLRB 1281 (1975), and Du-val Corporation, 234 NLRB 160 (1978), distinguishable on the facts.a Cf. F. L. Babb, dib/a Babb Motors, 108 NLRB 1140 (1954): TrevellyanOldsmobile Company, 133 NLRB 1272 (1961).'Although the withdrawal was not timely under Retail Associates, Inc.,120 NLRB 388 (1958), the Council accepted the withdrawal, and there is nocontention that the withdrawal was untimely.10 Respondent sent separate communications to the Council, the Machin-ists, the Painters, and the Teamsters, referring to a meeting "to reach anearly agreement between your Union and Time Chevrolet."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, East Bay Chevrolet Co.,d/b/a Time Chevrolet, Albany, California, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, exceptthat the attached Appendix A is substituted for thatof the Administrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and we have been ordered topost this notice to our employees.The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposeslawful requirement that employees becomeunion members.WE WILL NOT withdraw recognition of theEast Bay Automotive Council and its four affili-ate local unions as the exclusive collective-bar-gaining agent of our employees in the previouslyrecognized unit.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WE WILL immediately recognize and bargainin good faith with the East Bay AutomotiveCouncil and its affiliate local unions as the exclu-sive collective-bargaining representative of allour employees in the appropriate unit and, if anunderstanding is reached, embody such agree-ment in a written, signed agreement which shallbe retroactive in all respects to July 26, 1977. If626 TIME CHEVROLETany employee is entitled to backpay as a result ofthat contract, we will pay interest on thatamount.EAST BAY CHEVROI.E C., D/B/A TIMECItF.VROLEFDECISIONSTATIEMENr OF rHE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me on February 9, 1978, in Oakland.California, pursuant to a consolidated amended complaintissued by the Regional Director of the National Labor Re-lations Board for Region 32 on January 27, 1978. The con-solidated amended complaint is based upon charges filed bythe East Bay Automotive Council (herein called the Coun-cil) for and on behalf of itself and its affiliated local unions.The first charge, Case 32-CA-651 (20-CA 13124), wasfiled on July 13, 1977.' The second charge, Case 32 CA347 (20-CA- 13322), was filed on August 25. The firstcharge was originally dismissed on August 10 by the ActingDirector for Region 20. Aftei the Director for Region 32issued his original complaint in Case 32 CA-347, the Di-rector for Region 20, on January 16, 1978, partially re-scinded the earlier dismissal in Case 20-CA-13124 and thecase was transferred to Region 32, where it was given aRegion 32 docket number, 32-CA 651. That revival ap-pears to have the General Counsel's response to a proce-dural defense raised by Respondent's answer in case 32-CA-347 (20-CA- 13322) filed on November 29. On January27, 1978, the Regional Director for Region 32 ordered bothcases consolidated and issued a consolidated amended com-plaint on both charges. The consolidated amended com-plaint is not essentially different from the original com-plaint of October 31, though it does correct thoseallegations in certain minor respects. Both accuse East BayChevrolet Co. d/b/a Time Chevrolet (herein called Re-spondent) of having engaged in essentially the same viola-tion of Section 8(a)(5) and (I) of the National Labor Rela-tions Act, as amended.IssuesThe principal issue in this case is whether or not Respon-dent can properly rely upon a recognition agreement be-tween itself and the Council in order to justify its refusal tobargain with one of the Council's affiliates, AutomobileSalesmen's Union, Local 1095, Retail Clerks InternationalAssociation, AFL-CIO. Closely connected to that issue iswhether or not Respondent's attorney. Allen W. Teagle,engaged in deceitful conduct surrounding the execution ofthat agreement.All parties were given full opportunity to participate, in-troduce relevant evidence, examine and cross-examine wit-nesses, argue orally, and file briefs. Briefs, which have beencarefully considered, were filed on behalf of all parties.I Hereinafter all dates are in 1977 unless oherwise notedUpon the entire record of the case, and from my observa-tion of the witnesses and their demeanor. I make the follow-ing:FINDIN(iS Of FA( II. RESPONDENT S BUSINESSRespondent admits, and I find, that at all times materialherein it has been a California corporation with its princi-pal place of business in Albany. California. where it oper-ates a Chevrolet dealership and sells and services new andused automobiles. During the past calendar year its grossrevenues exceeded $500,000 and during that same period itpurchased goods and materials valued in excess of $50,000from sources outside California. Accordingly, it admits andI find that it is, and has been at all material times. an em-ployer engaged in commerce and in an industry affectingcommerce within the meaning of Section 2(2). (6). and (7)of the Act.II. THE LABOR OR(GANIZATIONS INVOLVEtDAlthough Respondent denied, for lack of information.the General Counsel's allegation that the Council and itsaffiliated local unions are labor organizations within themeaning of Section 25) of the Act. it is clear, based on theunchallenged testimony of C. L. McMonagle. the chairmanof the Council, as well as the area director of the NorthernCalifornia Automotive Machinists. District Lodge 190. thatall five organizations within the meaning of the Act. It ap-pears from his testimony that four local unions havebanded together to form the Council, an umbrella organiza-tion which negotiates collective-bargaining contracts withautomobile dealerships in three counties of north-centralCalifornia. The four local unions comprising the Councilare: East Bay Automotive Machinists Lodge No. 1546, af-filiated with Northern California Automotive Machinists.District Lodge 190, International Association of Machinistsand Aerospace Workers, AFL-CIO; Auto. Marine andSpecialty Painters Union. Local 1176, AFL-CIO; Team-sters Automotive Employees Union, Local 78, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America; and Automobile Salesmen'sUnion, Local 1095, Retail Clerks International Association,AFL-CIO. Based on McMonagle's testimony. I find allfour groups to be labor organizations within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRA( II( FSA. BackgroundAccording to McMonagle, the Council has been in exis-tence since approximately 1938 and since that time has ne-gotiated many collective-bargaining agreements with autodealerships in a three-county area of California (Alameda,Contra Costa, and San Joaquin Counties). In the greaterOakland area, it has negotiated with a multiemployer groupknown as The East Bay Motor Car Dealers, Inc.. (hereincalled the Association). Between 1938 and 1972, the Auto-mobile Salesmen's Union, although a member of the Coun-627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcil, had not given the Council bargaining authority. It nego-tiated a separate contract with the Association. Insofar asthe other three local unions were concerned, the Councilnegotiated on their behalf and signed a single contract cov-ering employees within their constitutional jurisdictions.Thus, as of 1972, insofar as the Association was concerned,there were two multiemployer bargaining units. In genericterms, one unit consisted of auto mechanics, painters, andcar jockeys. while the other unit consisted of new and usedcar salespersons. In 1972, the two units were merged into asingle unit and a single collective-bargaining agreement wassigned on behalf of all four employee "crafts."2When thatcontract expired in 1974, a second collective-bargainingagreement was negotiated covering the merged unit. Thesecond contract expired on May 31, 1977. Thus, as of 1977.the Association had recognized the Council in a single all-employee unit for a period of two contract terms.One of the employers bound by the Association agree-ments was Respondent corporation which was then knownas East Bay Chevrolet and was under different manage-ment. In April 1977 the corporation was purchased by itscurrent owners, who changed its trade name to Time Chev-rolet. Prior to April, it is clear that Respondent was a mem-ber of the multiemployer Association bargaining unit andits employees were covered by the single four-craft agree-ment.B. The 1977 IncidentsOn April 6, the Council met with the Association in orderto begin negotiating for a new collective-bargaining agree-ment. On April 28, Respondent's General Manager L. E.Troyer, utilizing language drafted by Attorney Allen W.Teagle, wrote the Association, the Council, and the fouraffiliated locals a letter advising it was resigning from theAssociation and would no longer engage in multiemployerbargaining. Teagle concluded by saying "I am by this letteralso notifying you that East Bay Chevrolet Co., d/b/a TimeChevrolet, will conduct all collective bargaining and allother labor relations matters on its own and separately onan individual employer basis only and only as an individualemployer bargaining unit." All of the language in that let-ter, including the quoted portion, deals solely with the mul-tiemployer side of the bargaining unit. It does not discuss inany way the unit makeup within the dealership.Although the Council and McMonagle regarded Respon-dent's attempt to withdraw from the Association as un-timely, as indeed it was under the doctrine of Retail Associ-ates,' the Council erroneously advised its attorneys thatnegotiations had not begun until May 6. Based on that in-formation, the attorneys advised the Council that Respon-dent had timely withdrawn from the association and wasfree to bargain separately from the Association. Thereuponthe Council concentrated its efforts on the Association andits members and engaged in lengthy collective bargainingwith it. On June 29, the Council commenced an economic2 The word "craft" as used herein is not intended to denote true craftstatus, but is only a short-hand manner, used by the Unions, of describingthe four employee groups within the unit.3 Retail Associates Inc., 120 NLRB 388 (1958).strike against the Association members. It also began pick-eting Respondent's Albany facility.On June 25, all of Respondent's salespersons had signedan informal petition saying they no longer wanted Automo-bile Salesmen's Union Local 1095. Retail Clerks Interna-tional Association, AFL CIO, to represent them for any'purpose. Although Teagle and Troyer denied they ever sawthat petition until July 5, nonetheless, on June 30, Teaglesent a mailgram to the Council, the Teamsters, and thePainters, requesting a meeting "to reach an early agreementbetween your union and Time Chevrolet." As a result ofthose wires and some followup telephone calls, a meetingwas scheduled for 9 a.m. on July 5 at McMonagle's office insouth Oakland.The meeting convened as scheduled. Present for theCouncil were McMonagle, "Red" Wallace of the Team-sters, and Ferd Silva of the Automobile Salesmen's Union.'Representing Respondent were Teagle and Troyer. Themeeting opened with McMonagle telling Teagle that beforebargaining was to commence, Respondent would be re-quired to sign a recognition agreement in view of the factthat it had withdrawn from the Association. When Teagleoffered to obtain such an agreement, McMonagle advisedthat he had already prepared one. McMonagle produced itand gave it to Teagle for his examination.While there is some conflict in the testimony about whatwas said and the order in which the document was signed, itis clear that after examining the document, Teagle madesome changes. The changes include pluralizing the words"representative" and "unit," the insertion of the word "for"and the striking out of the phrase "no later than July 15,1977." The exact changes may be seen in Appendix B, at-tached hereto, which is an exact reproduction of the docu-ment. [Appendix B omitted from publication.] All thechanges appearing there are Teagle's.McMonagle and Silva recall Teagle explained thechanges as grammatical in nature; Teagle and Troyer sayTeagle told them the changes were for clarity. It is undis-puted that there was no discussion that the changes wereintended to effect any changes in the bargaining unit.At that point, McMonagle presented Teagle with a con-tract proposal following the proposal previously given tothe Association, but limited to a single employer unit. Thatproposal dealt with three of the four crafts. While that wasgoing on, Silva was handwriting a proposal regarding thesalespersons. When McMonagle and Teagle finished theirdiscussion, Silva gave Teagle the proposal relating to thesales employees.' The meeting then ended with the partiesagreeing to resume bargaining on July 7.Teagle and Troyer testified they then left McMonagle'soffice and returned directly to the dealership. There, uponentering Troyer's office, they discovered on Troyer's desk' Other persons may have been present as well, but they do not appear tohave participated in the meeting in any meaningful way,I attach no significance to the fact that McMonagle spoke for three of thecrafts while Silva spoke for his own craft. The collective-bargaining contractsexecuted in 1972 and in 1974 consisted of two parts. Part I covered themechanics, painters, and car jockeys while part II covered the sales person-nel. These parts were published in separate booklets, but are clearly onecontract. McMonagle and Silva were simply acting as the Council's spokes-men for their own areas of expertise. There is no reason to conclude, asRespondent contends, that Silva was bargaining separate and apart fromMcMonagle.628 TIME CHEVROLETthe June 25 petition signed by all the salespersons. Teagletook that document, returned to his office in San Francisco,and 2 hours later filed a petition for an election amongRespondent's sales employees, Case 20-RM-2155.6On July 7, the parties again met at McMonagle's office.Teagle and Troyer represented Respondent; McMonagleand Silva were also present. According to McMonagle,Teagle advised he could not bargain with the Council, in-cluding the Salesmen's Union, because the RM petition hadbeen filed. McMonagle testified that since Teagle had saidhe would not and could not bargain with the Council, in-cluding all of the members of the Council, no bargainingsession would be held.Teagle's version is not significantly different, but saysthat his refusal was limited to dealing with the Salesmen'sUnion. His testimony was:I told them since our last get-together, something hadhappened that they presumably were aware of. I men-tioned, in case they weren't, that the employer receivedindependent objective evidence that the Salesmen'sUnion did not represent the salesmen in the salesmen'sunit at Time Chevrolet and a petition for an electionwas on file.That, under those circumstances, the employer was notin a position to bargain about the salesmen's unit, butthey were very anxious and happy to continue to nego-tiate with the unions concerning the other units andthe employees covered by the other units in the con-tracts.The principal difference between McMonagle's version andTeagle's is one of characterization. Both agree that Respon-dent did not intend to negotiate at all regarding its sales-men. McMonagle says Teagle also refused to bargain withthe Council. Teagle contends he was willing to bargain withthe other unions in the other units. Such testimony impli-citly rejects the Council as the bargaining representative forthe other three unions as well. Thus, I conclude thatMcMonagle's version is, even if conclusionary, correct: Re-spondent did not intend to bargain with the Council, for itrepresented all four local unions.During this short meeting there appear also to have beensome remarks by McMonagle that Respondent had signeda recognition agreement with the Council and should honorit. Furthermore, Teagle appears to have attempted to dis-cuss a counterproposal regarding health insurance. In thecourse of ending the meeting, because Respondent refusedto continue to recognize the Council, McMonagle appar-ently rejected that counterproposal. The meeting endedwhen McMonagle and the other union officials walked outof the office.On July 20, the membership of the affiliated locals consti-tutin, the Council met at the Oakland Teamsters Hall andA hearing was scheduled on the petition for August 25. Later, accordingto Teagle, he learned he had an injunction hearing in state court on anothermatter which conflicted and he asked the Regional Director for a I-daypostponement. He says the Director refused to reschedule the hearing andaccordingly, on August 25, he submitted and the Director approved, hisrequest to withdraw the RM petition. Also on August 25, Troyer wrote aletter to Automobile Salesmen's Union Local 1095 advising that it was with-drawing recognition because the "union does not represent a majority of ouremployees. ...presented for ratification the newly negotiated agreementbetween the Council and the Association. The votes of themembers of all four locals were pooled, pursuant to theCouncil's bylaws, and the resulting tally showed that thecontract was overwhelmingly accepted. The strike againstthe Association and its members then ended.On July 26, in order to reach a stop-gap resolution to theinstant dispute, as the Council continued to picket it, Re-spondent simultaneously signed an independent agreementwith the Council, limited to the mechanics, painters, andcar jockeys, and a reservation agreement in which the par-ties agreed that the collective-bargaining agreement cover-ing those three groups was "without prejudice to the partiesthereto in connection with any dispute that has, or mayhereafter arise concerning the representation status of Au-tomobile Salesmen's Union Local No. 1095, and the Em-ployer's employees including but not limited to cases 20-RM-2155 and 20-CA-13124 [32-CA-651], and that certainrecognition agreement entered into July 5, 1977." The par-ties have been living under the terms of this stop-gap ar-rangement since that date, awaiting resolution of the recog-nition question.IV. ANALYSIS AND CONCLUSIONSFirst, it should be observed that Respondent's proceduraldefense, together with its claim that the Regional Office hassomehow trapped it, is totally without merit. Indeed, it ap-pears frivolous. Respondent argues that the Acting Direc-tor's dismissal of the first charge on August 10 was a Boardfinding to the effect that Respondent could properly relyupon the salesmen's June 25 statement as a sufficient objec-tive consideration that they no longer wished to be repre-sented by Automobile Salesmen's Local 1095 and whichraised a good-faith doubt regarding that union's continuedmajority status. Frankly, I am unable to see what that reli-ance was. Respondent had already negotiated its stop-gapmeasure on July 26. Even if the Acting Regional Directorhad considered the July 5 recognition agreement at the timehe dismissed the charge, there was no procedural impedi-ment to the Council's refiling it and submitting additionalevidence. That is exactly what the Council did on August25.Moreover, the fact that the second charge was subse-quently transferred to Region 32, when that Region openedfor business, changes nothing. The right to issue complaintsrests solely within the discretion of the General Counsel asdelegated by him to the Regional Directors. The Directorfor Region 32, based on the evidence newly submitted insupport of the second charge, issued his complaint. Later,when Respondent filed its original answer raising the proce-dural questions in order to show exactly what had occurred,the General Counsel directed Region 20 to partially rescindits earlier dismissal as based upon imcomplete information.There is no question that the General Counsel has a right,and, probably the obligation, to reopen a case he has previ-ously dismissed when newly-discovered evidence justifies it.Moreover, the fact that two regional offices were involved isof no moment. Both offices are responsible to the directivesof the General Counsel insofar as the issuance of com-plaints are concerned and there is no such concept as exclu-629 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDsive jurisdiction among regions. Those geographical linesare for the administrative convenience of the Agency andcreate no procedural rights.When, on January 25, 1978 (by letter which is not inevidence), Respondent "appealed" the Director for Region32's issuance of the instant consolidated amended com-plaint, Respondent was merely attempting a delaying tac-tic. The rules provide for no such appeal. They do providefor the appeal of the dismissal of a charge, but not for theappeal of a decision to issue a complaint. The GeneralCounsel's wire of February 8 (in evidence as an attachmentto Respondent's answer to consolidated complaint andstamped as received on February 9) clearly and accuratelydetails the General Counsel's authority.'With regard to the merits of the dispute itself, I find thatRespondent has violated Section 8(a)(5) and (1) of the Actsince July 5 by refusing to recognize and bargain with theCouncil in the four-craft unit. I reach this conclusion basedupon the lack of any probative evidence that Respondentdid anything at all to change the scope of the unit otherthan to fortuitously obtain its withdrawal from the mul-tiemployer unit. Its letter of April 28 was directed solely atthat aspect of the bargaining unit and in no way reflectedany intent to somehow split the four-craft unit into fourseparate bargaining units. When Respondent managed toextricate itself from the multi-employer unit, the four-craftnature of the unit nontheless remained. Moreover, by op-eration of law, there was a presumption that the Councilcontinued to represent a majority of the employees withinthe four-craft unit.8Between April 28 and July 5, Respon-dent did nothing to question the Council's majority status.On July 5, Respondent, through Teagle, began tinkeringwith the four-craft bargaining unit. He made changes, ex-plained as clarifications, in the recognition agreement.Teagle argues in his brief that the clarifications were merelyto reflect the changes in unit description as wrought by theApril 28 letter and by his wires of June 29 arranging theJuly 5 meeting. However, none of these documents explic-itly mentions that Respondent desired to divide the singlefour-craft unit into four separate units. Certainly there is noevidence that the Council ever agreed to such a change;indeed there is no evidence that such a change was everexplicitly proposed to the Council.There is no question that the parties are permitted by lawto modify unit descriptions. N.L.R.B. v. Wooster Division ofBorg-Warner Corporation, 356 U.S. 342 at 349-350 (1958).However, such modifications may not be obtained unilater-ally, nor may they be obtained by trickery. If a party wishesto negotiate such a change it must necessarily be clearlyand explicitly communicated to the other party. Indeed, asin all facets of collective bargaining, candor must be the7The wire was telephoned to the parties on February 8; written copieswere not actually received until February 9.'See the "Reno Casino" cases: Tahoe Nugget, Inc., d/b/a Jim Kelley'sTahoe Nugget, 227 NLRB 357 (1976); Nevada Lodge, 227 NLRB 368 (1976);Carda Hotels, Inc., d/bl/a Holiday Hotel d Casino, 228 NLRB 926 (1977);Silver Spur Casino. 228 NLRB 1147 (1977); Sahara-Tahoe Corporation.d/b/a Sahara-Tahoe Hotel, 229 NLRB 1094 (1977); Nevada Club, Inc.. 229NLRB 1186 (1977); Finally Inc., d/bla Palace Club, 229 NLRB 1128 (1977);Sparks Nugget, Inc., d/b/a John Ascuaga's Nugget, 230 NLRB 275 (1977);Sierra Development Company d/b/a Club Cal-Neva. 231 NLRB 22 (1977);Ponderosa Hotel & Casino, Inc., 233 NLRB 92 (1977).watchword. Collective bargaining is not a shell game or anact of prestidigitation by which one party outwits another.Certainly Respondent's letter and mailgrams, if they can beconsidered an expression of Respondent's desire to negoti-ate in separate units (a view which I cannot accept), are nota clearly articulated offer to modify existing bargainingunits. Moreover, the Council's silence with regard to thatalleged offer certainly cannot be deemed an acceptance ofit.Finally, when on July 5, Teagle "clarified" the recogni-tion agreement by modifying it in certain respects, he en-gaged in no further explanation of Respondent's purpose.If, as he says, he was simply clarifying the document toreflect his belief that the parties were modifying the bar-gaining unit, he could easily have said so. He did not. Ac-cepting for the moment, Teagle's explanation that themodifications were for clarification, I do not find thechanges to have effected a clarification. In fact, as the Gen-eral Counsel observes, the changes create ambiguities whichdid not exist before. Before the changes, it is clear that therecognition agreement aimed for a single contract betweenthe Council as representative of the four affiliates in a singleunit. After the changes, the first paragraph of the agreementwould appear to contemplate multiple representatives inseparate units, but the second paragraph specifically refersto a single agreement with all the unions. An internal incon-sistency such as this cannot be explained as a clarification;it is just the opposite.And, assuming that the meaning of the first paragraph ofthe agreement is accurately expressed therein, Respondent,on July 7, did not act consistently with it. Instead, it ap-pears to have attempted to negotiate a single contract withMcMonagle covering the mechanics, painters, and car jock-eys. but omitting the salesmen. Had Respondent truly in-tended to split the remaining unit into three parts, it wouldhave insisted on separate agreements with those three. Yet,on July 7 it was apparently willing to deal with those threeas a single unit.All of this leads me to conclude that the changes made byTeagle in the July 5 recognition agreement were made forno other purpose than to sever the salesmen from the four-craft unit. In this circumstance, I cannot credit Teagle andTroyer's testimony that they discovered the salesmen's June25 sign-up sheet after the July 5 meeting had been con-cluded. They undoubtedly were aware of its existence priorto the meeting. In fact, I have no doubt that the sheet cameto their attention shortly after it was completed. Such apetition would not have remained in the hands of the sales-men for 10 days; they would promptly have done some-thing definitive with it. It is not a coincidence that 5 daysafter the sign-up sheet was signed, Respondent asked forbargaining. I recognize that the day before Respondent'srequests for bargaining were made, the Council and itsmembers struck the Association and Respondent. It may bethat the strike prompted the requests. More likely, both thestrike and Respondent's awareness of the sign-up sheetprompted the requests.Accordingly, I conclude Teagle made the changes onJuly 5 in full knowledge of the fact that the salesmen nolonger wished to be represented by the Salesmen's Union.As an experienced labor relations lawyer, he was well630 TIME CHEVROLETaware that they constituted only a portion of a recognizedbargaining unit and that it has long been Board law (craftseverance cases not withstanding) not to permit decertifica-tion of a portion of a previously recognized appropriateunit. Gill Glass & Fixture Co., 116 NLRB 1540 (1956). Inorder to obtain a decertification election, the salesmen hadto be characterized as a separate appropriate unit. Un-doubtedly Teagle determined the way to accomplish thatpurpose would be to change the recognition agreement'ssingular language to plural and immediately file a decertifi-cation petition claiming the Council had agreed to separatebargaining units. And, of course, that is precisely what Re-spondent did.I conclude such conduct constitutes an unlawful with-drawal of recognition of the Council as the exclusive bar-gaining representative of the four-craft unit and therebyviolates Section 8(a)(5) and ( I) of the Act.V. TIlE REMEDYHaving found that Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(5) and (1)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act. The affirma-tive action recommended shall require Respondent to im-mediately recognize and bargain in good faith with theCouncil in the four-craft unit and if an agreement isreached, to embody such agreement in writing and uponrequest to sign it. Moreover, because of Respondent's trick-ery I shall recommend that the Board order the contract,including monetary benefits to be derived therefrom, to beretroactive to July 26, 1977, the date Respondent enteredinto the single three-craft contract and the reservationagreement. Such a remedy is not greatly different from aretroactive bargaining order in situations where a respon-dent's reaction to an organizing drive consists of unfair la-bor practices so serious as to warrant it. See Trading Port.Inc., 219 NLRB 298 (1975), and its progeny. As observed inAnna Lee Sportswear, Inc. v. N.L.R.B., 543 F.2d 739 at 744(10th Cir. 1976) a prospective bargaining order allows theemployer to profit from his own wrongdoing. I cannot al-low that to occur here.The Charging Party has asked me to recommend to theBoard that criminal proceedings under Section 12 of theAct be brought against Teagle because he misrepresentedfacts to the Regional Office when he filed Case 20-RM-2155. Alternatively, it asks that I recommend to the Boardthat it begin proceedings to bar Teagle from practicing be-fore the Agency. While I do not condone Teagle's activityhere, I shall refer the Charging Party's recommendation tothe Board for any appropriate action it wishes to take. Idecline to make either recommendation because at this timethe Board has not articulated any clear guidelines in eitherarea.The Charging Party has also asked for the extraordinaryremedy that it be awarded costs and attorney fees becausethe litigation is "patently frivolous." While I agree that thislitigation nearly reaches that level, I do not believe the liti-gation to be "totally without merit." See Daliel SupplyCompany, 235 NLRB 56 (1978). Compare Tiidee Products,Inc., 194 NLRB 1234 (1972) and Heck's, Inc., 215 NLRB765 (1974). I therefore decline to recommend that remedy.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAWI. The Respondent, East Bay Chevrolet Co. d/b/a TimeChevrolet. is an employer engaged in commerce and in anindustry affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.2. East Bay Automotive Council and its affiliates, EastBay Automotive Machinists Lodge No. 1546, affiliated withNorthern California Automotive Machinists, DistrictLodge 190, International Association of Machinists andAerospace Workers, AFL-CIO: Auto, Marine & SpecialtyPainters Union, Local 1176, AFL-CIO; Teamsters Auto-motive Employees Union, Local 78, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America; and Automobile Salesmen's Union Local1095, Retail Clerks International Association, AFL CIOare all labor organizations within the meaning of Section2(5) of the Act.3. Those employees as described by the 1974 1977 col-lective-bargaining argreement between East Bay Motor CarDealers, Inc., and East Bay Automotive Council (except forany reference to a multiemployer unit) constitute an appro-priate unit for collective bargaining within the meaning ofSection 9(b) of the Act.4. At all material times the East Bay Automotive Coun-cil has represented a majority of Respondent's employees inthe bargaining unit described above and by virtue of Sec-tion 9(a) of the Act has been and is now the exclusive rep-resentative of all Employees in that unit for the purpose ofcollective bargaining.5. Since on or about July 5, 1977, Respondent has vio-lated Section 8(a)(5) and () of the Act by withdrawingrecognition from East Bay Automotive Council and by re-fusing to bargain with it over employees in the appropriateunit.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER9The Respondent, East Bay Chevrolet Co. d/b/a TimeChevrolet, Albany, California, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Withdrawing recognition from and thereby refusingto bargain in good faith with East Bay Automotive Counciland its affiliate local unions.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulatior.s of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Immediately recognize and bargain collectively ingood faith with the East Bay Automotive Council and itsaffiliate local unions as the exclusive representative of theemployees in the appropriate bargaining unit herein and ifan understanding is reached, embody such agreement in awritten signed contract which shall be retroactive in all re-spects to July 26, 1977.(b) If any employees are entitled to backpay as a resultof the contract described above, interest shall be paid onsuch amounts in accordance with the Board's decision inFlorida Steel Corporation, 231 NLRB 651 (1977).'0(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-10See. generally. Isis Plumbing d Heating Co., 138 NLRB 716 (1962).sary to analyze the amount of backpay which may becomedue under the terms of this Order.(d) Post at its place of business in Albany, California,copies of the attached notice marked "Appendix A."" Cop-ies of the notice, on forms provided by the Regional Direc-tor for Region 32, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that the notices are not al-tered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith." In the event that this Order is enforced by ajudgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."632